DETAILED ACTION
	This office action is in response to the amendment filed on May 11, 2022.  In accordance with this amendment, claims 1, 3, 9, and 12-14 have been amended.
Claims 1-14 remain pending and are now in condition for allowance, with claims 1, 3, and 9 being in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.  Claims 1, 3, and 9 are in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Chen et al. CN ’592; Zhuang et al. CN ’172) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent “system” claims 1 and 3, or the independent “method” claim 9.  The Examiner must consider the features of claims 1/3/9 (as a whole and as arranged) but also in the context of the application’s inventive concept.  For these reasons, and further based on Applicant’s persuasive remarks (filed May 11, 2022 on pages 13-17), the Examiner is unable to present a prima facie case of obviousness to any claim 1, 3, or 9.  Claims 2, 4-8, and 10-14 are also allowable at least based on their dependency from claims 1, 3, and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 13-17), filed May 11, 2022, with respect to the amendments presented to the claims, have been fully considered and are persuasive.  Based on the amendments to the claims filed May 11, 2022, all claim objections and claim rejections (mailed on February 11, 2022) have been withdrawn.  Claims 1-14 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 12, 2022